894 F.2d 1337
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Victor J. RUSSELL, Plaintiff-Appellant,v.Samuel MARIANI, Parole Officer;  John Doe, Unit Supervisor;Raymond E. Capots, Chairman, Adult Parole Authority;Richard P. Seiter, Director, Department of Rehabilitationand Corrections;  Richard Celeste, Governor, of Ohio,Defendants-Appellees.
No. 89-3424.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1990.

Before MILBURN and ALAN E. NORRIS, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Victor J. Russell appeals the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983.  Russell alleged that the defendant parole officer gave misleading testimony during a pretrial hearing with the result that Russell was deprived of his right to a speedy trial on the underlying criminal charge.  Upon consideration, we conclude that the complaint was properly dismissed.


3
Clearly, witnesses in judicial proceedings enjoy absolute immunity from suit for damages under section 1983 for claims arising from their testimony.   Briscoe v. LaHue, 460 U.S. 325 (1983);  Alioto v. City of Shively, 835 F.2d 1173, 1174 (6th Cir.1987).  Plaintiff's attempts to distinguish this complaint are patently frivolous.  Defendant was properly accorded absolute immunity from suit based upon the acts alleged.


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.